

116 HR 3046 IH: To amend title 10, United States Code, to authorize the Secretary of a military department to retain a reserve chaplain or reserve officer in a medical specialty beyond the date that such individual turns 68 years old.
U.S. House of Representatives
2019-05-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3046IN THE HOUSE OF REPRESENTATIVESMay 30, 2019Mr. Mast introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo amend title 10, United States Code, to authorize the Secretary of a military department to
			 retain a reserve chaplain or reserve officer in a medical specialty beyond
			 the date that such individual turns 68 years old.
	
		1.Authority to defer mandatory separation at age 68 of chaplains and officers in medical specialties
 in the reserve components of the Armed ForcesSection 14703(b) of title 10, United States Code, is amended— (1)by striking An and inserting (1) Subject to paragraph (2), an; and
 (2)by adding at the end the following new paragraph (2):  (2)The Secretary concerned may, with the consent of the officer, retain in an active status an officer described in subsection (a) beyond the date described in paragraph (1) of this subsection if the Secretary concerned determines that such retention is necessary to the military department concerned. Each such retention shall be made on a case-by-case basis and for such period as the Secretary concerned determines appropriate..
			